UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1612



BENJAMIN A. JOHNSON,

                                               Plaintiff - Appellant,

          versus


PEP BOYS - MANNY, MOE & JACK; UNUM LIFE
INSURANCE COMPANY OF AMERICA; US GOVERNMENT,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (CA-04-632-2)


Submitted: January 26, 2006                 Decided:   January 30, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin A. Johnson, Appellant Pro Se. Daryl Eugene Webb, Jr.,
Andrew Philip Sherrod, TROUTMAN & SANDERS, LLP, Richmond, Virginia;
Edwin Ford Stephens, CHRISTIAN & BARTON, LLP, Richmond, Virginia;
Kent Pendleton Porter, Assistant United States Attorney, Norfolk,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Benjamin A. Johnson appeals the district court’s order

granting the Defendants’ motions to dismiss Johnson’s civil action.

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.   See Johnson v. Pep Boys, No. CA-04-632-2 (E.D. Va. Jun. 14,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -